Citation Nr: 0842529	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-37 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) due to his military service, and a diagnosis of PTSD 
based on an independently verifiable inservice stressor is 
not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's March 2005, May 2005, September 2005 and October 2005 
letters advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim). 

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the veteran's claim for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Accordingly, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, service personnel records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Despite multiple requests in VA letters dated in March 2005, 
May 2005, September 2005, and October 2005, the veteran has 
not provided sufficient information which would permit VA to 
verify his claimed inservice stressors.  In March 2005, the 
RO sent correspondence to the veteran requesting specific 
details relating to the combat-related incidents that 
resulted in his PTSD.  In response, the veteran submitted a 
statement dated in May 2005, indicating that while he was in 
Quang Tri, Vietnam, he lived and worked in a dangerous combat 
environment in which his life was regularly threatened by 
incoming enemy rockets and mortars.  He also reported the 
"threat of snipers as most soldiers were required to work 
perimeter guard duty."  In support of these contentions, the 
veteran submitted text from an unrelated Board decision which 
referred to extracts from a 1970 unit history of Battery B, 
2nd Battalion, 11th Artillery.  The report indicated that this 
unit was moved to Quang Tri in May 1970, and that "the unit 
received attacks on August 21, 22, 23 and 25, 1970."  

Evidence indicating that Battery B, 2nd Battalion, 11th 
Artillery, received attacks of an unknown nature in August 
1970 while stationed in Quang Tri does not support the 
veteran's contentions herein.  Initially, this extract from 
an unrelated Board decision does not state that Quang Tri was 
attacked, only that Battery B, 2nd Battalion, 11th Artillery 
was attacked on the referenced dates.  Moreover, a response 
from the Center for Unit Research of Records (CURR) dated in 
November 2006, noted that "[w]e have searched available 
combat unit records and did not find an attack on Quang Tri 
during the August 1, 1970 to September 1, 1970 time period."


In September 2005 and again in October 2005, the RO sent 
correspondence to the veteran which acknowledged his stressor 
allegations, but further informed him that in order to verify 
a claimed inservice stressor, the veteran needed to provide a 
two month specific date range when the stressful event 
occurred, his unit of assignment (down to the lowest level) 
at the time of the stressful event, and a geographic location 
where the stressful event took place.

In response to the RO letters, in December 2005 the veteran 
submitted photograph's from the 1970 yearbook of his unit, 
the 625th Supply and Service Company.  The cover of this 
yearbook stated "Quang-Tri, RVN 1970."  The veteran did not 
provide any specific information which the RO could use to 
verify his claimed stressors.

In February 2007, the veteran submitted text from a second 
unrelated Board decision which referred to a unit history 
from the 14th Engineer Battalion.  The unit history noted 
referred to attacks in late 1969 to early 1970, but does not 
indicate where these attacks occurred.  

Under these circumstances, the RO has taken all reasonable 
steps to verify the veteran's claimed inservice stressors.  
Despite repeated requests, the veteran has failed to provide 
sufficient information from which the RO may verify his 
claimed inservice stressors.  The Board further finds that 
the submission of unrelated unit histories does not fill this 
void.  Accordingly, a VA examination is not necessary in this 
matter.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Following the RO's issuance of its November 2007 statement of 
the case addressing the issue of service connection for PTSD, 
there has been an additional submission of VA medical 
treatment evidence.  However, a remand for issuance of a 
supplemental statement of the case is not necessary in this 
matter.  See 38 C.F.R. § 19.31 (2008).  Specifically, the 
Board finds that this additional evidence is not pertinent as 
to the issue on appeal as the newly received evidence 


does not reflect a current diagnosis of PTSD and does not 
provide any additional details concerning the veteran's 
alleged inservice stressors.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Army 
from June 1969 to June 1971, including service in the 
Republic of Vietnam from November 1969 to June 1971.  During 
his period of service in Vietnam, the veteran was assigned to 
the 625th Supply and Service Company.  A review of his 
service medical records is completely silent as to any 
complaints of or treatment for PTSD.

A post service private medical treatment report dated in 
February 2005, noted the veteran's history of seeing bloody 
body parts that fell from soiled hospital sheets.  It also 
indicated that "[h]is base was directly behind an ammunition 
dump and often came under enemy fire."  Based upon the 
examination, L. Glogau, Licensed Psychological Associate 
("L.P.A."), diagnosed PTSD.  In an August 2007 follow-up 
letter from L. Glogau, the veteran reported having witnessed 
injury to and deaths of fellow soldiers, as well as seeing 
bloody body parts that fell from soiled hospital sheets.  The 
follow-up letter concluded with a diagnosis of PTSD based 
upon the veteran's combat stressors in Vietnam.

The Court has held that, "[j]ust because a physician or 
other health professional accepted appellant's description of 
his [wartime] experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); see also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  

A VA treatment report dated in April 2005, noted that the 
veteran stated that "he did not serve in combat 
experience."  Later during the examination, the veteran 
stated that his reported traumatic experience was "related 
to combat zone and combat situations while in service."  The 
examiner noted that the veteran had contradicted himself, and 
concluded with an impression of anxiety disorder, not 
otherwise specified, provisional.

In support of his claim, the veteran has reported inservice 
stressors which he believes could have led to his current 
PTSD.  Specifically, he provided statements referring to his 
exposure to enemy sniper, rocket, and mortar attacks.  He 
also reported having witnessed injury to and deaths of fellow 
soldiers, as well has seeing bloody body parts that fell from 
soiled hospital sheets.

The objective evidence does not show that the veteran engaged 
in combat.  Although he was stationed in the Republic of 
Vietnam from June 1969 to October 1970, the veteran's service 
personnel records give no evidence of participation in 
combat.  A review of his report of separation, Form DD 214, 
revealed that he was awarded a Vietnam Service Medal and 
Vietnam Campaign Medal with Device.  No decorations, medals, 
badges, or commendations confirming the veteran's 
participation in combat were indicated.  

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Notwithstanding the recent diagnosis of PTSD, the evidence of 
record does not provide corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.

Despite multiple requests in VA letters dated in March 2005, 
May 2005, September 2005, and October 2005, the veteran has 
not provided sufficient information from which to verify a 
claimed inservice stressor.  There is no evidence of record 
that corroborates the veteran's alleged inservice stressors.  
The veteran has not provided any specific information 
regarding his alleged stressors, or witnesses to these 
alleged stressors.  In making this determination, the veteran 
has been informed on multiple occasions that additional 
details were needed in order to confirm his alleged inservice 
stressors.  While the veteran has submitted copies of prior 
Board decisions referring to other units in Vietnam, this 
evidence does not alleviate the need to provide sufficient 
information for corroboration of the veteran's reported 
stressors in this case. 

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his testimony must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
occurred, the requirements for a grant of service connection 
for PTSD are not met.  38 C.F.R. § 3.304(f).  Accordingly, 
service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


